﻿156.	 Twenty years ago, Africa rose above the emotion and tensions inherent in post-independence periods to present itself united to the rest of the world and thus to bring to the international community a message, the thrust of which was as potent as that of the Charter of the United Nations.
157.	In this twentieth anniversary year since the creation of that great African assembly, the OAU, it is quite natural that at the opening of the thirty-eighth session of this Assembly the first words of the spokesman of the Republic of Mali should be in salute to this message of responsibility, this message of the unity of hearts and wills in the service of peace, at this time of extreme tension in the world.
158.	This state of the world makes the peoples of the United Nations live in anxiety about the future. The overwhelming picture of this state was described by the many eminent heads of State and Government who have spoken in turn from this rostrum and who, in their wisdom, have preached their love for peace and indicated the best ways to give the world confidence again.
159.	The dominant features of the present international crises they have dwelt on, far from having moderated since the thirty-seventh session, have rather become so 
accentuated that we are, unfortunately, perhaps without even realizing it, on the brink of the apocalypse. The Member States on whom the Charter has conferred special responsibility for the maintenance of peace remain locked in the search for fatal weapons; other States, unfortunately, are still involved in wars to which there is no end in sight. In some places anachronistic colonial domination persists in its demeaning and destructive effects. Almost everywhere the world is idle, the world is ill-nourished, the world is hungry. Another outburst of racism aids and abets the crime of apartheid.
160.	Unless it reacts vehemently, the United Nations will remain in the restraint of a certain political fatalism in its approach to dangerous developments in those events that we analyse at each session with such impressive lucidity. Unfortunately, each time we find only ineffectual solutions, because some are accepted by general agreement but never implemented, while others remain tenuous because of the major reservations entered when they were adopted.
161.	However, the drafters of the Charter dreamed of a grand world which would constantly improve in a healthy and inspiring competition to exalt the grandeur and dignity of man.
162.	In our work of seeking viable solutions for distressing international problems, we welcome as an exceptional stroke of fortune for the international community the fact that the work of the thirty-eighth session of the General Assembly is being guided by a statesman of the calibre of Mr. Jorge Illueca. This sign of international approval is a tribute to the continuing action of his country, Panama, in working for peace. It is also a tribute to the efforts he personally has made throughout an outstanding career devoted to the defence of the lofty principles of the Movement of Non-Aligned Countries and the noble ideals of the Charter.
163.	The heavy burden that an exceptional destiny has led him to assume will be made lighter by the fact that the Secretariat is guided by that other diplomat whose competence has been recognized by all, Mr. Javier P6rez de Cu611ar, citizen of a country neighbouring his which, like Panama, is a friend of my own country. After scarcely two years in office, the Secretary-General, thanks to his calm determination and his high-mindedness, has conferred fresh dynamism on the administration of the United Nations. We salute the courage and tenacity he has shown in calling upon the United Nations to be receptive to fresh ideas which can lead us finally to build this world where all nations, without exception, will redouble their concerted efforts to bring about a society of peace, built by peoples all of whom are free from all forms of domination, a society of progress built on the just satisfaction of the common aspirations of peoples and nations to well-being, freedom and security, and thus to peace.
164.	Mr. Illueca's predecessor, Mr. Imre Hollai of the Hungarian People's Republic, worked throughout the thirty-seventh session with his customary ability for the triumph of the Organization's ideals and principles. We renew our heartfelt congratulations to that citizen of a country which is friendly with mine.
163. The aim of the United Nations is to achieve universality. One glimmer of hope is that this dream of universality of the drafters of the Charter is inexorably becoming a reality. Thus the thirty-eighth session of the General Assembly has had the pleasure of welcoming into its midst Saint Christopher and Nevis. On behalf of the people of Mali and its leaders, it is an honour for me to welcome the brother nation of this new State and to assure it of our firm intention of joining in fraternal cooperation in defending the principles and ideals of the Charter of the United Nations.
166.	Although the Organization has been enriched by another fighter for the triumph of the right to freedom and national existence, nevertheless we must mention the persistence of colonial domination, and this almost forty years since the Charter was signed and almost a quarter of a century since the adoption of the historic Declaration on the Granting of Independence to Colonial Countries and Peoples. Through its arrogance and excessive violence, this anachronistic colonial domination is without any doubt a challenge to the Charter, a challenge to the Organization, a challenge to the conscience of mankind and therefore a challenge that is unacceptable. This situation is one of the major causes of the increasing deterioration of the international climate. In order to preserve peace, all nations have the moral responsibility and the imperative duty to resist all attacks on the dignity of peoples and the free choice of their future. But unfortunately this fight that we must wage together is coming up against the selfish interests of the Organization's Member States, some of whom have a specific responsibility for the maintenance of peace.
167.	That is why the Pretoria regime, which negates the elementary values of civilization, can continue with impunity to defy the international community by illegally occupying Namibia and by practising the heinous policy of
168.	After the adoption of Security Council resolution 435 (1978) by unanimous vote, including the five great Powers, and the Pretoria regime's unreserved acceptance of the resolution, we had hoped that the Namibian question had finally been resolved. But we did not take into account either the customary arrogance of the racist regime or, especially, the attitude of certain States Members of the United Nations which unhesitatingly contradicted their noble ideals of justice and freedom by showing great understanding towards and even complicity with the illegal racist Power of Pretoria.
169.	In order to delay Namibia's accession to independence, South Africa has constantly initiated plans, manoeuvres and evasive tactics to link that independence sometimes to the presence of Cuban troops in Angola, sometimes to the prior adoption of a sham electoral system, sometimes to the alleged partiality of this Organization. The establishment of a supposed security zone in southern Africa is the latest argument advanced by the Pretoria racists for installing a puppet council of State in Namibia.
170.	Memories are not so short that we can forget that the People's Republic of Angola, shortly after it achieved independence, was invaded without any declaration of war by South Africa. First of all, Angola went to the United Nations to obtain a guarantee of its security, but without success, and that young Republic had no choice, other than self-destruction, but to exercise its natural right of legitimate defence, which is recognized and authorized by Article 51 of the Charter.
171.	The plans, manoeuvres and evasive tactics of Pretoria are merely well-known delaying tactics, while South Africa is still with impunity occupying part of Angola by force and is pursuing its armed aggression against neighbouring independent, sovereign countries.
172.	The true intentions of South Africa in linking Namibian independence with the prior establishment of a security zone in southern Africa are those same intentions as lead it to keep Namibia in perpetual subjection, 
to break the revolutionary spirit of the people of Azania and persuade the international community to give its approval to apartheid. Thus it is easy to understand why the proposals for a settlement of the Namibian question have remained a dead letter.
173.	Therefore it is through the implementation of resolution 435 (1978) and the relevant annexes, which in and of themselves are sufficient, that we must make every effort to help SWAPO, the sole legitimate representative of the Namibian people, finally and in the very near future, to begin the construction of its country, returned to freedom in strict respect for its demographic homogeneity and territorial integrity.
174.	Mali will continue to give its active support to the valiant people of Namibia so that final victory may be the just reward of its long martyrdom and further proof of the faith of the peoples still under colonial domination in the United Nations.
175.	The freedom of peoples and respect for the sovereignty, independence and territorial integrity of States are sacred. Respect for human dignify is also sacred apartheid defies the solemn undertaking that we have given on behalf of the peoples of the United Nations to attain the noble objectives of the Charter. Thus the struggle against	of is becoming the struggle of all to preserve human dignity. It pits the Pretoria regime, the legatee of a racism which almost brought the world to its downfall, against our common determination to live in harmony and to enrich ourselves through our differences.
176.	apartheid cannot be humanized; it is its nature to divide in order to strengthen repression. The recent attempts to break the unity of the South African nationalists in fact hide its vulnerability in the face of the increasing triumphs of the freedom fighters and of the growing condemnation by the world public. The international community strengthened its support for the cause of freedom by deciding on more concrete measures at the Second World Conference to Combat Racism and Racial Discrimination, held from 1 to 12 August 1983 at Geneva.
177.	It is the duty of the international community, in particular the United Nations, to intensify its struggle against apartheid by isolating Pretoria totally. We must fight by every means available—diplomatic, political, economic and military—against a regime which maintains an anachronistic colonial system, a regime which practises an internal policy which is a disgrace to mankind, a regime which through its daily acts of aggression violates the sovereignty, independence and territorial integrity of its neighbours.
178.	The provisions of Chapter VII of the Charter show the way and give the means to the Security Council, to which the Charter has given the primary task of maintaining international peace and security.
179.	The right of peoples to freedom is universal and inalienable. It applies to the people of Azania, to the people of Namibia and to the Palestinian people. The struggle for national existence waged by the Palestinian people under the banner of the PLO goes beyond the context of Palestine. After four wars it continues to shake the Middle East; it carries the seeds of another international conflagration which could have fatal consequences. The question of Palestine, far from being an Arab-Israeli conflict, is in fact a conflict between an occupying Power and a people that rejects colonial domination. It was in the quest for a final, but impossible, victory against the valiant Palestinian fighters that the Golan Heights were occupied, that the nuclear facilities at Tammuz were bombed, that Lebanon was invaded and that a year ago the disgraceful massacres of Sabra and Shatila were perpetrated.
180.	The proposals by Mali with the object of establishing peace in the Middle East, and reaffirmed by the head of State of Mali from this rostrum at the thirty-sixth session entirely relevant and valid.
181.	The very pertinent conclusions of the International Conference on the Question of Palestine, held at Geneva from 29 August to 7 September 1983, and the Programme of Action for the Achievement of Palestinian Rights  offer all countries that cherish peace and justice new reasons for redoubling their efforts to ensure that the Palestinian people, under the guidance of the PLO, their sole legitimate representative, are able to exercise their inalienable rights, including the right to self-determination and independence.
182.	Respect for the universal principles that underlie the basic right of peoples to self-determination must be seen by every Member State as a sacred duty. It is a duty fulfilled by my country, Mali, when it recognized and reaffirmed the inalienable right of the people of Western Sahara to self-determination by means of an open and properly organized general referendum, which is the only way of resolving the serious crisis resulting from incomplete decolonization. Only the speedy conclusion of this process can help establish a just and definitive peace in that subregion of Africa, whose peoples, including my own, have through the ages been mutually enriched by their experiences, their culture and their philosophy of life. The question of Western Sahara must in no way impair the harmonious sharing of this common heritage.
183.	The differences on this question, as is known, have caused a serious crisis within the OAU. The African heads of State—although I shall not detail the many individual and collective initiatives that have been taken—have laid a solid foundation for a settlement of the question of Western Sahara. Indeed, at Addis Ababa, at its nineteenth session, the Assembly of Heads of State and Government of the Organization of African Unity adopted a settlement plan [see	which calls for the cooperation of the United Nations.
184.	Notwithstanding the difficulties that have now arisen concerning the implementation of that important and decisive resolution adopted at Addis Ababa, we pin our hopes on the actions and initiatives under way to find an African solution for the problem of the self-determination of the people of Western Sahara.
185.	Several years of warfare in the Western Sahara have shown that the solution to the question does not lie in military confrontation. History also teaches us that there has not been a single conflict or war that has not ended at the negotiating table. That is the price of peace in Western Sahara, a price that the parties to the conflict, POLISARIOs and the Kingdom of Morocco, must pay with honour and dignity.
186.	It is because of its awareness of the interdependence of all peoples, particularly those living in the same area of civilization, that the people of Mali has made and will continue to make good-neighborliness a cardinal principle of its African policy. As has been repeatedly stated from this rostrum, Mali intends to consolidate that principle, which we see as the only way to guarantee the individual existence of all States.
187.	That is why Mali continues to participate in the patient building of regional bodies which are demonstrating their mission of peace, solidarity, co-operation and friendship among brother peoples naturally united by a common history. 

188.	To cite but a few examples of such organizations, the West African Economic Community, the Organization for the Development of the Senegal River, and the Permanent Inter-State Committee on Drought Control in the Sahel are effective instruments for the development of our subregion. On an even wider scale, faithful to the strategy set out by the Lagos Plan of Action for the Implementation of the Monrovia Strategy for the Economic Development of Africa, the Economic Community of West African States is now operating a large, reliable pool of experts and economic, cultural and social resources which could give a new dimension to the fruitful contribution of the African peoples to the very necessary dialogue among nations.
189.	Those are the sole and profound reasons that have led the Governments of our subregion, mindful of the reality of their history and the age-old devotion to peace of their peoples, to conclude border agreements to strengthen, in tranquillity, their many links of co-operation and thus to participate in bringing a new order to the developing world, given the present deadlock in the North-South dialogue.
190.	Such agreements have already been concluded between Niger and Algeria, and Algeria and Mali, and will soon be concluded between Mali and Mauritania, and Mali and Upper Volta. They attest to the fact that good faith and a sound and brotherly concept of the principle of good-neighborliness make possible the honest implementation of the OAU rule regarding the inviolability of the borders bequeathed by the colonial Power, and they remain the only basis on which to look beyond short- term issues and devote ourselves to the urgent tasks of development.
191.	Only through the maintenance of positive dialogue and the spirit of good-neighborliness among the nations, and particularly those of the third world, can we move towards the realization of the great aspirations of the peoples of the United Nations.
192.	That phenomenon, which is already notable in its immediate effects, is undoubtedly based on age-old virtues. Those virtues are embodied in the collective wisdom of nations and will triumph over the present obstacles and the conflicts and wars which unfortunately still divide brothers, destroy families and wipe out societies. At each historic turning-point the people have found the appropriate response to their preoccupations. That is why my delegation is convinced that now, too, Africans will be able to resolve the problems that have arisen in the continent.
193.	The situation prevailing in Chad, which is of concern to the people of Mali and its leaders, has become more tense, despite the precarious lull of recent weeks.
194.	Chad, a Sahel State and a founding member of the Organization of Saharan States, must be the primary beneficiary of the principles governing the charter of that young subregional organization. The sovereignty, independence and territorial integrity of Chad must be safeguarded. The national unity of the people of Chad must be preserved. If those two major objectives are to be achieved, all States Members of the United Nations must ensure that two essential conditions are fulfilled. First, there must be no external interference, whether from within or outside Africa. Secondly, and above all, it is only through national reconciliation that a lasting solution can be found to the crisis in Chad. Only the reconciliation of all the sons of Chad will make it possible to resolve the Chad aspect of the crisis. When the children of Chad are reconciled, the external aspect of the crisis will be more easily resolved, because in unity people have always found appropriate responses to attacks on their sovereignty and independence and territorial integrity.
195.	We have already stated that only dialogue and a policy of good-neighborliness can lead to the achievement of the great aspirations of the people who have given us a mandate to guarantee their security and well-being. Unfortunately, those aspirations are still thwarted in Latin America and in the Caribbean.
196.	Those third world countries this year commemorate the bicentennial of the birth of Simon Bolivar, one of their greatest historical figures for whom freedom, tolerance and unity were the indispensable foundations of the emancipation of the region. Africa, which appreciated the awarding of the Simon Bolivar Prize to Nelson Mandela, imprisoned for life in South African gaols, welcomes that great event.
197.	The message of Contadora and the Manifesto to the Peoples of Latin America in the Declaration by the Presidents of the Bolivarian Republics adopted at Caracas in July 1983	clearly reflect the faith of Latin America in its unity and in its desire for co-operation in peace and with respect for the sovereignty of States. The Republic of Mali renews its support for them in the efforts to achieve those noble objectives which are so dear to the Movement of Non-Aligned Countries.
198.	The seriousness of international disputes and their consequences require us to look for wise solutions. It is more than ever necessary for us to realize the futility of war as a means of resolving conflicts among nations.
199.	My country is deeply concerned by the conflict between Iraq and Iran, two Muslim non-aligned countries both of which are friends of the people of Mali. The mediation efforts of the Organization of the Islamic Conference and by the countries of the Non-Aligned Movement have unfortunately not put an end to that war. The Republic of Mali, which has always supported any initiative aimed at the definitive solution of that painful problem, once again appeals urgently to the belligerent parties finally to heed the voice of reason and put an end to the hostilities, which threaten the stability of the region and jeopardize its development.
200.	We hope that finally an atmosphere of peace, understanding and concord will be established among all the sons of Afghanistan. That proud and courageous people, which has a noble history, would gain much by laying down its arms, so that it could regain its unity and tackle its primary tasks of development.
201.	With regard to Kampuchea, my country, which very much appreciates the age-old genius of the great peoples of the region, will associate itself fully with any action aiming at bringing about a political solution to the crisis.
202.	The situation prevailing in Cyprus is also a matter of concern and continues to be a source of international tension. We encourage the two communities, Greek and Turkish, to continue along the path of negotiation and positive dialogue. For its part, Mali, which is a member of the contact group on Cyprus of the Non-Aligned Movement, will spare no effort to find a just and lasting solution to this conflict.
203.	After more than two decades, we are still awaiting a solution to the splitting of Korea, which was artificially divided. The national feeling of the Korean people is profound and its thirst for unity is real. The seriousness of recent events in that part of the world requires that political ways and means be found for a peaceful reunification of the Korean homeland. 

204.	The world is dominated by crises and confrontations which may lead humanity to its doom. These situations are taking on a terrifying dimension because of the strengthening of military alliances and the frenetic race for more and more sophisticated weapons. The serious risks of a nuclear conflagration are becoming more apparent every day. Thus, despite the declarations of principle and the best intentions, disarmament remains an empty word.
205.	As the delegation of Mali emphasized at the thirty- fourth session:
 It is essential for us to continue to work together openly in order to make headway along the difficult road to general and complete disarmament, to the dismantling of all military bases forcibly stationed in third world countries and to the stopping and reversing of the arms race. It is only that type of co-operation that can lead to the creation of a more secure world where peace would depend less on weapons and would no longer be founded on the outmoded theory of a balance of terror and mutual destruction. 
206.	Therefore, my delegation will continue to support any proposal leading to general and complete disarmament considered in all its aspects. It will continue to take an active part, with total open-mindedness, in any positive initiatives to reverse the arms race. Mali associates itself with any effort to strengthen the just positions—just because they are truly independent of ideological or military blocs—as expressed at the Seventh Conference of Heads of State or Government of Non-Aligned Countries, at New Delhi in March 1983.
207.	In the field of disarmament as in that of development, the true solutions to international problems must proceed from a comprehensive view of the world, in particular the primacy of our common future. This vision has been lacking and the world economy is beset by crisis.
208.	In the face of this common peril, the attitude has been a negative one of self-defence and not a positive one of seeking collective security. Thus, further protectionist barriers have been erected to stave off the crisis. They have had the opposite effect since the crisis has worsened. Trade has shrunk and the monetary market is beyond our understanding.
209.	In its 1983 World Development Report, the World Bank allows hope for a possible forthcoming recovery in certain economies of the developed market economy countries. To quote the document, this is a recovery  which is taking a long time to come , or, to use an expression used by the economic services of the United Nations,  it is an elusive recovery .
210.	This recovery is not' 'taking a long time to come'', nor is it an  elusive  recovery for the developing countries which continue to suffer the most restrictive effects of the world economic crisis: an unprecedented drop in real terms of commodity prices, a constant drop since 1970 in the average export earnings from manufactured goods of developing countries, and unprecedentedly high interest rates. This means a lessening of their ability to pay and thus to a blockage of development.
211.	The world Economic Survey,—this time a United Nations publication —reaffirms this in these words:  In the developing countries considered as a group, production has failed to rise for the first time since the end of the war.  And the World Bank goes further than this:  Low-income countries in Africa, more dependent on the imports of commodities, have suffered much from the crisis. Their per capita income continues to be reduced, with the risk of being lower in the 1980s than it was in the 1960s. 
212.	However, peace and development are interdependent, as was forcefully emphasized by the heads of State or Government of non-aligned countries at New Delhi. In the name of our abiding fundamental interest, the third world, particularly the non-aligned countries, for more than 20 years—that is to say, at the very time when the economies of the developed countries were expanding— has ceaselessly called for collective and broad thinking about the need to reorder our economies for their continuous harmonious expansion. Unfortunately, no satisfactory response has been given to this invitation.
213.	Since 1964, on the initiative of the third world, the United Nations has been trying to fix a development target for international trade relations by setting up a more orderly and equitable world economic machinery. UNCTAD was given that mandate, and it has just concluded its sixth session, held at Belgrade from 6 June to 2 July 1983, without even reaching agreements in principle on pressing issues, which are basic elements of the present economic crisis.
214.	The enormous hopes aroused in 1979 by the invitation of the third world to embark on global negotiations on the establishment of a new international economic order are steadily receding. Indeed, after many long and irksome years of talks, with contacts very often at the highest level, negotiations are still at the procedural stage.
215.	International development strategies and machinery conceived to make them effective have thus suffered setbacks because of the resistance of certain developed countries to a dynamic new approach to world problems of development and to the need to find advantageous solutions.
216.	Because of insufficient resources, UNDP has been forced to reduce drastically the level of its involvement in the implementation of the programmes of the third programming cycle. It is useful to recall that these programmes were set up with special consideration for the greater vulnerability of the economies of many countries which are the beneficiaries of UNDP activities, in particular the least developed countries. Many United Nations funds exist in name only.
217.	The developing countries, need I recall, are suffering tragically from the effects of the economic crisis. This blanket statement, however, conceals the even more untenable position of the least developed among them, particularly those suffering from especially difficult geographical and climatic conditions.
218.	The drought which has afflicted the Sudano-Sahelian region for 14 years has continued and is steadily worsening. The national efforts made by the courageous peoples of the Sahel to assure their self-sufficiency in food and their effective participation in the international economy have been severely handicapped by the present unfair market laws. The countries affected by the drought have often drawn the attention of the international community to the grave danger of gradual desertification to their survival.
219.	That is why Mali firmly supports the idea launched by ECA to organize an international scientific round table on problems relating to climatic changes in Africa and on the disastrous effects of drought, erosion, cyclones and hunger on African peoples.
220.	However, it is encouraging to note that the economic difficulties of the least developed countries, particularly those in the Sudano-Sahelian region, fortunately have not left the rest of the world completely indifferent. 

To improve their state of development—that is to say, to achieve the minimum economic growth targets that they set in close co-operation with the rest of the international community—the United Nations Conference on the Least Developed Countries, held in Paris in September 1981, recognized that these targets, incorporated in a substantial new programme for development, would have a chance of being implemented only if these countries were to receive a significant increase in official development assistance during the present decade. The resolutions of the General Assembly concerning the least developed countries come to the same conclusions.
221.	Since that time, round tables held on the welcome initiative of UNDP have enabled several of the least developed countries to engage in appropriate forms of frank and constructive dialogue with donor countries to facilitate the execution of their development programmes.
222.	Our country has had the opportunity to appreciate the benefits of international solidarity, and we hope for the continuation of this active commitment by the developed countries, the international agencies and the financial institutions, particularly the Bretton Woods institutions.
223.	Given the critical situation in the world, we must regain our self-control. We must restore to the United Nations its full capacity to act to eliminate hotbeds of war, to avoid new crises and to seek genuine solutions for the world economic crisis. The proposals made some time ago by the Non-Aligned Movement concerning the effectiveness of the United Nations system have consequently now become particularly relevant and important. In precise, measured and balanced language, the Movement's Seventh Conference of Heads of State or Government called upon the international community to honour its commitment to peace.
224.	In the field of disarmament, we must guarantee survival and coexistence in this nuclear age.
225.	In the field of economic development we are calling for nothing more or less than collective action for world prosperity.
226.	It would be a great source of satisfaction to the people of Mali to work for the triumph of the noble ideals of the Charter, especially for the restoration of international security and stability, particularly at the regional and subregional levels. This would be a great source of encouragement for the people of Mali, who are traditionally devoted to peace, to the reconciliation of hearts and minds and to the strengthening of friendly and fruitful relations among all peoples.
227.	These objectives form part of the abiding concerns of the people of Mali, and that is why in October 1981 the head of State of Mali, President Moussa Traore, reaffirmed from this very rostrum the constructive commitment of our country, which is located in the geopolitical heart of the West African savannah, to dialogue: dialogue among nations; dialogue of history with history; dialogue among differing civilizations; dialogue among men of all beliefs.
228.	At this time, when the peace is being breached throughout the world, when hunger and poverty are on the rise, when the mad race to acquire the instruments of the apocalypse continues, the need to ensure the collective security of the world takes on a vital urgency.
229.	The Republic of Mali calls on the members of the Assembly to join in this noble endeavour.








